The opinion of the court was delivered by
Earle, J.
Both ¡m inamediaie and consequential injury is here alleged, although it has been the pleasure of the plaintiff to sue in case, for the consequential injury only. To sustain his cause, he offered to prove, that a servant of the defendant, with his express directions, rode his mare several miles through different farms, and turned her out, whereby lie lost her services for many days. This trespass the defendant attempted to justify in evidence, by offering to show, that the plaintiff’s mare was trespassing upon his close, and that he caused her to he thus rode, to prevent a repetition sf the trespass; and this forms the subject to be decided on by this court. Trivial as it is, we consider it, on the evidence in the record, a trespass unjustified, and are constrained to send it back for furdier trial. The defendant had the right to arrest the mischief to his close, by removing the trespassing animal to the exterior limits of it, but further than this he could not go. Riding the ware some miles beyond those limits and turning her out, was an unlawful disturbance of the possession of the plaintiff’s property, for the. consequences of which, the defendant is responsible.
JUDO.UENT REVERSED, &C.